Citation Nr: 0028266	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-11 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, to include lumbosacral strain, spondylosis, 
degenerative disc disease at L4-5/S1 and spina bifida occulta 
of S1.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1981 to July 
1984.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appellant filed a claim for service connection for 
residuals of an inservice low back injury in January 1996.  
In August 1996, a rating decision was issued that denied 
service connection for low back pain due to degenerative disc 
disease.  The appellant submitted a statement in October 1996 
wherein he indicated that if the RO had located his service 
medical records, the claim would have been decided in his 
favor.  He asked for further efforts to locate his records 
and for a response from the RO.  The Board finds that the 
document submitted by the appellant in October 1996 was a 
timely and adequate Notice of Disagreement as it expressed 
disagreement with a prior rating determination.  Gallegos v. 
Gober, 14 Vet. App. 50 (2000).  The appellant has perfected 
an appeal as to the August 1996 rating decision.  Therefore 
the issue before the Board is one of direct service 
connection.


FINDINGS OF FACT

1.  Competent evidence attributing post-service lumbosacral 
strain, spina bifida occulta, spondylosis and degenerative 
disc disease at L4-5/S1 to service has not been presented.

2.  Spina bifida occulta of S1 is a congenital/developmental 
defect.



CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a low 
back injury to include lumbosacral strain, spondylosis, spina 
bifida occulta, and degenerative disc disease at L4-5/S1 is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Spina bifida occulta of S1 is not a disease or injury 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from an August 1996 rating decision wherein 
the RO denied service connection for low back pain due to 
degenerative disc disease at L4-5/S1 which the appellant 
contends is the result of a fall and back injury he 
experienced in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Alternatively, a claim may be well grounded under 38 C.F.R. 
§ 3.303(b), by evidence demonstrating (i) the existence of a 
chronic disease in service or during an applicable 
presumption period, and (ii) present manifestations of the 
same chronic disease.  See 38 U.S.C. § 1112(a)(1); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (1999).  In addition, either or both of the 
second and third Caluza elements can be satisfied, under 
§ 3.303(b), by the submission of: (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing postservice 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  See Savage, 
10 Vet. App. at 495-97.  McCormick v. Gober, 14 Vet. App. 39 
(2000).

All service medical records were unobtainable.  The 
obligation of the Board to explain its findings and 
conclusions and to consider carefully the benefit-of -the-
doubt rule is especially heightened in cases where the 
service medical records are presumed destroyed, or in this 
case otherwise unobtainable.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

The appellant submitted records from the Georgia Sports 
Medicine and Orthopedic Clinic.  He was seen in May 1987 for 
low back pain without a specific injury.  Lumbosacral strain 
was diagnosed.  He was seen again in August 1987 after he 
apparently injured his back unloading a truck.  The appellant 
reported that he did not have acute pain at that time but 
that he had progressive pain and stiffness beginning the day 
after.  He denied any previous injury.  He also stated that 
he had a back injury approximately 4-5 months prior but that 
it had resolved.  On examination he had back pain with full 
flexion of either hip and no radicular symptoms.  There was 
mild to moderate paraspinalis spasm.  X-rays of the 
lumbosacral spine were normal.  Lumbar strain was diagnosed.  

He was seen in February 1995 at Georgia Sports Medicine and 
Orthopedic Clinic for complaints of back pain which began 
after taking out some heavy trash.  His muscles were quite 
tight and straight leg raising was slightly positive on the 
right side.  X-rays looked good except for some very early 
marginal spurring around the vertebral bodies.  On follow-up 
examination he was doing fine and having no problems.

A VA examination was conducted in March 1996.  The appellant 
reported an inservice back injury when he fell off a truck.  
He was initially treated for 7-10 days and then continued 
with therapy and other conservative measures as needed.  
After his discharge, he had occasional back pain and would be 
seen by a local physician and treated conservatively.  He had 
no hospitalizations or surgeries.  His back was much worse 
now.  He had pain and weakness down his legs, and was 
severely stiff.  On examination, spasm was present in the 
lower musculature of the lumbar spine.  There were no 
postural abnormalities or fixed deformities.  There was 
discomfort with all range of motion.  After X-ray 
examination, a diagnosis of chronic low back pain with 
spondylosis and degenerative disc disease at L4-5/S1 was 
made.  Spina bifida occulta of S1 was also indicated.

In a letter dated in September 1998, the appellant's former 
platoon sergeant wrote that during a May 1983 training 
exercise, the appellant slipped and fell while unloading 55-
gallon drums.  He was treated for back pain for approximately 
one-week at Fort Irwin.  Upon his return to Fort Stewart, he 
received physical therapy.

VA Medical Center records documented that the appellant was 
seen in July 1999.  He reported a long history of back pain 
due to an injury in 1983.  He had very severe pain and his 
low back muscles were in spasm.  1996 X-rays had revealed 
degenerative disc disease.  Low back pain with a history of 
degenerative disc disease was diagnosed.

The appellant testified before the RO in January 2000.  He 
was hurt while training at Fort Irwin.  He was unloading 55-
gallon drums from the rear of a truck.  The next thing he 
remembered was being at the bottom of a ditch, flat on his 
back.  He had to be lifted out with a cable.  He was 
transported to an outside hospital and stayed about 5-7 days.  
Doctors told him he had a lumbar sprain at L4-5.  He received 
treatment after that on several occasions for back strain.  
Finally a doctor took an X-ray and told him he had a problem 
with a disc which was the cause of his reoccurring back pain.  
The only time he had ever fallen and had an injury to his 
back was this time inservice, and from then on he has been 
having problems.

Lumbosacral strain, spondylosis, degenerative disc disease at 
L4-5/S1:

The initial inquiry is directed at whether the appellant has 
submitted a well grounded claim for service connection.  
Competent evidence of an inservice back injury has been 
presented.  The appellant has offered competent lay evidence 
through his own testimony and supervisor's lay statement that 
satisfies the requirement of evidence of incurrence of an 
injury in service.  Lay testimony is competent when it 
regards the observable features or symptoms of injury or 
illness, but may not be relied upon for establishing a 
medical diagnosis, be that a current diagnosis or one linking 
a current disability to service.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  The appellant is competent to establish 
that he injured his back in service when he fell.  

Competent evidence of current disability has also been 
brought forward.  Post-service medical diagnoses of 
lumbosacral strain, spondylosis, and degenerative disc 
disease at L4-5/S1 have been made.

However, the claim for service connection for residuals of an 
inservice back injury to include lumbosacral strain, 
spondylosis and degenerative disc disease at L4-5/S1 is not 
well grounded due to the absence of competent evidence that 
links the current diagnoses to the inservice injury.  No 
medical examiner has linked any post-service diagnosis to the 
inservice injury.  Georgia Sports Medicine records linked 
lumbosacral strain to post-service injuries.  At best, the 
post-service examiners documented the appellant's assertion 
of a long history of back pain with onset at the time of the 
inservice injury.  This is not competent evidence linking the 
post-service disabilities to service.  This amounts to no 
more than a bare transcription of a lay history which is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App 406, 409 (1995).

The Board has considered whether the link to service has 
been established by evidence of chronicity or continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  The appellant has 
testified that he was told in service that his complaints 
were attributable to lumbosacral strain.  However, any 
statement of the appellant as to what a doctor told him is 
insufficient to establish a medical diagnosis, or in this 
instance the existence of chronic disease in service.  The 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence, 
and therefore, could not ground a claim, Robinette v. Brown, 
8 Vet. App. 69, 77 (1995), Marciniak v. Brown, 10 Vet. 
App. 198 (1997).  Therefore competent evidence that 
demonstrates chronic inservice lumbosacral strain has not 
been presented, so that even though lumbosacral strain was 
diagnosed post-service, the nexus to service has not been 
satisfied through the chronicity provisions of 38 C.F.R. 
§ 3.303(b).

The Board has also examined whether the nexus to service 
requirement has been satisfied by the continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  Evidence 
that low back pain was noted by the appellant in service has 
been presented through his sworn testimony.  His testimony 
also established continuity of symptomatology when he stated 
that he had back problems ever since his inservice injury.  
Neither of these requirements under 38 C.F.R. § 3.303(b) 
required the production of the appellant's service medical 
records or other immediate post-service records.  A 
veteran's retrospective assertion of continuous symptoms is 
competent evidence sufficient for the purpose of 
establishing continuity of symptomatology.  Furthermore, 
continuity of symptomatology, as described in Savage, supra, 
does not require that a claimant be diagnosed with the same 
condition both in service and at the time of his claim for 
service connection (such a requirement is part of the 38 
C.F.R. § 3.303(b) criteria as to a chronicity basis for 
service connection).  

However, the requirement that the appellant come forth with 
competent evidence of a nexus between the present disability 
and the post-service symptomatology has not been met.  The 
holding in Savage, supra stands for the proposition that 
after continuity of symptomatology is established, the 
veteran must still submit competent medical evidence that 
connects the current disabilities to the post-service 
symptomatology.  A review of the post-service medical 
evidence reveals that the medical examiners of record have 
attributed his current post-service back pain symptomatology, 
in part, to lumbosacral strain, spondylosis and degenerative 
disc disease, but have not linked these post-service 
diagnoses to his continuity of symptomatology (chronic low 
back pain) since service.  In other words, the medical 
opinions of record have offered multiple diagnoses to explain 
his then-current complaint of low back pain, but none have 
stated that the post-service diagnoses of lumbosacral strain 
or spondylosis or degenerative disc disease in the 
lumbosacral spine are the product of the pain he noted in 
service and after service.  Any recordations made by 
examiners of a long history of back pain are bare 
transcriptions of a lay history of back pain since service, 
and the Board has already accepted as competent the 
appellant's testimony to that effect.  LeShore, 8 Vet. App at 
409.  He continued to describe his symptoms as "low back 
pain," but there is a complete absence of medical evidence 
showing a common underlying cause of those symptoms.  The 
cause of the appellant's current back disorders does not 
present an issue that may be satisfied by lay testimony.  
Here the issue is the cause of an aching back, a matter that 
is not visually observable in this case.  Moreover, given the 
many possible causes of the appellant's back problems, 
neither he nor any other lay person can testify as to the 
origin of his current condition.  In fact, his back condition 
has been the subject of numerous diagnoses since service.  
Therefore, the provisions of 38 C.F.R. § 3.303(b) (1999) do 
not assist him in establishing a well-grounded claim. 

When the veteran has not met the burden of submitting a well-
grounded claim, VA has no further duty to assist him in 
developing facts pertinent to his claim, including no duty to 
provide him with another medical examination.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his or her application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim. Robinette 
v. Brown, 8 Vet. App. 69 (1995).  Here, the VA fulfilled its 
obligation under section 5103(a).  Service medical records 
were not obtained, but only after substantial efforts were 
undertaken by the RO to obtain them.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  The appellant was contacted in 
February 1996 after he filed his original claim and notified 
by the RO to submit any service medical records in his 
possession.  The appellant has indicated that he does not 
have any records in his possession.  The RO has tried to 
obtain evidence from every facility identified by the 
appellant.  The RO has contacted the National Personnel 
Records Center and the Army Reserve Personnel Center with a 
negative response.  The RO attempted to obtain records 
through the Army National Guard with a negative response.  
The medical facilities at both Fort Irwin and Fort Stewart 
were contacted but no records were available.  During the 
hearing before the RO in January 2000, the hearing officer 
clarified all treatment facilities used by the appellant for 
treatment for his back during service.  Further attempts to 
develop service medical records were unsuccessful.  The 
appellant was advised to provide any additional information 
pertinent to his National Guard service that would assist in 
the development of medical records but did not do so.  The 
appellant was advised that competent evidence linking his 
post-service back disability to service had not been 
presented and the hearing officer suggested evidence that 
would cure this defect to the appellant.  In addition to the 
hearing, the deficits in the appellant's claim were repeated 
in the Statement of the Case issued in March 2000.  Neither 
the appellant nor his representative has identified any 
outstanding evidence that can be obtained.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied, and that any duties owed under 
38 C.F.R. § 3.103 have been met.  See Franzen v. Brown, 9 
Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence that may exist or could be obtained).  See also Epps 
v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application that references 
other known and existing evidence that pertains to the claim 
under consideration) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA's duty is just what it states, a duty to assist, 
not a duty to prove a claim).

When the Board does not reach the merits of the appellant's 
claim, the Board does not address the appellant's argument as 
to the application of the benefit-of-the-doubt rule.  See 
Martinez v. Brown, 6 Vet. App. 462, 464 (1994) ("in the 
context of a well-grounded claim, the benefit[-]of[-]the[-
]doubt doctrine applies to the adjudication of the merits of 
a claim"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Spina bifida occulta of S1:

Initially, the Board notes that spina bifida occulta was not 
identified during service and no professional has attributed 
the remote finding to service.  Therefore, on such facts, the 
claim is not well grounded.  However, in view of the Court 
decision in Thibault v. Brown, 5 Vet. App. 520 (1995), the 
Board shall address another theory.

Spina bifida occulta of S1 was diagnosed post-service.  Spina 
bifida occulta is a congenital or development abnormality.  
Thibault v. Brown, 5 Vet. App. 520 (1995); Blanchard v. 
Derwinski, 3 Vet. App. 300 (1992).  Congenital or 
developmental defects as such are not diseases or injuries 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c) (1999).  

Congenital or development defects may be service-connected 
where a superimposed injury occurs during, or as a result of, 
active service.  VAOGCPREC. 82-90 (July 18, 1990).  Service 
connection may also be established for disease rather than 
defect.  Although the appellant is competent to report the 
inservice back injury, there is no competent evidence of 
additional disability to the spina bifida occulta area of S1 
or any newly acquired pathology to that area of his back.  
Competent evidence of additional disability in a 
congenital/developmental defect as a result of an inservice 
back injury has not been presented.  In cases such as this, 
where the law is dispositive, the claim must be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The Board again notes the Courts 
holding in Thibault that spina bifida occulta is not a 
disease or injury.



ORDER

Service connection for residuals of a low back injury to 
include lumbosacral strain, spondylosis, degenerative disc 
disease at L4-5/S1, and spina bifida occulta of S1 is denied.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals


 

